Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 05, 2020

The Court of Appeals hereby passes the following order:

A20A1739. TYREEK THOMAS v. THE STATE.

      Tyreek Thomas was sentenced as a first offender. Following a hearing, the trial
court revoked Thomas’s first offender status and entered a sentencing judgment.
Thomas then filed this appeal. We, however, lack jurisdiction.
      Contrary to his assertion in his notice of appeal, Thomas was required to file
an application for discretionary appeal to obtain review in this Court because the
underlying subject matter of Thomas’s appeal is the revocation of his first offender
probation. Dean v. State, 177 Ga. App. 123, (338 SE2d 711) (1985) (OCGA § 5-6-35
(a) (5) applies to revocation of first offender status). His failure to do so deprives us
of jurisdiction over this appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/05/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.